Title: Edmund Randolph to Virginia Delegates, 11 August 1788
From: Randolph, Edmund
To: Virginia Delegates


GentlemenRichmond Aug. 11. 1788
It has been the practice of the executive to grant pensions, to take effect only from Jany 1786. From the resolution of Congress of July 11. 1788, we are induced to think, that arrearages of pensions, as far back as Jany. 1782 at least, and perhaps earlier, may now be granted. This seems to be very just; but we do not choose to go immediately into the allowance of those arrearages, until we can be informed by you, whether we rightly understand the sense of congress. I have the honor gentlemen to be with great esteem & respect Yr. mo. ob. serv
Edm: Randolph.
